DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: “Cross-Reference to Related Applications” should be updated to include the current status of the parent applications.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “wherein each of the first distal neck and the second distal neck extend within the first chamber”.  Since the first balloon is positioned within the second balloon, it is at most unclear how the first distal neck and the second distal neck extend within the first chamber. At most it appears that the first distal neck would extend within the first chamber, but the second distal neck would extend outside the first chamber and within the second chamber. For analysis, it is interpreted that the first distal neck and the second distal neck extend inwards such that it appears to have been extended within the first chamber, but the second distal neck being positioned outside of the first chamber. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US Pub. No. 2005/0015047).
Regarding Claim 1, Shah teaches a medical device for thermally affecting tissue comprising:
an elongate body (the combination of inflatable lumen 45 and deflation lumen 46 interpreted to be an elongate body seen in Fig. 2);
a shaft 44a disposed in the elongate body (Fig. 2); and
a treatment element (dual balloon) including an atraumatic distal surface (the distal surface of the outer balloon is smooth and thus includes an atraumatic distal surface as seen in Fig. 2), the distal surface being a substantially continuous surface (the outer surface of the balloon is somewhat or a substantially continuous surface).
Regarding Claim 2, Shah teaches wherein the treatment element includes:
a first inflatable element (inner balloon 48) defining a first chamber and having a first proximal neck and a first distal neck, the first proximal neck being coupled to the elongate body to form a first proximal seal and the first distal neck being coupled to the shaft to form a first distal seal (Fig. 2); and
a second inflatable element (outer balloon 49) defining a second chamber and having a second proximal neck and a second distal neck, the second proximal neck being coupled to the elongate body to form a second proximal seal at a location that is proximal to the first proximal seal and the second distal neck being coupled to the shaft to form a second distal seal, at least a portion of the first distal neck being in contact with at least a portion of the second distal neck (Fig. 2).
Regarding Claim 3, Shah teaches wherein the first inflatable element is disposed within the second chamber (Fig. 2).
Regarding Claim 4, Shah teaches wherein the first inflatable element is symmetrically disposed within the second chamber (see the following annotated figure).
Regarding Claim 5, Shah teaches wherein the first inflatable element is asymmetrically disposed within the second chamber (see the following annotated figure).


    PNG
    media_image1.png
    549
    613
    media_image1.png
    Greyscale

Regarding Claim 6, Shah teaches wherein at least a portion of the second distal neck is located distal to at least a portion of the first distal neck (see the annotated figure below).

    PNG
    media_image2.png
    436
    733
    media_image2.png
    Greyscale

Regarding Claim 9, Shah teaches wherein each of the first inflatable element and the second inflatable element is a balloon ([0035] and Fig. 2).
Regarding Claim 10, Shah teaches wherein the first proximal neck and the second proximal neck each include an outer surface and an inner surface opposite the outer surface, the first proximal seal being formed between the outer surface of the first proximal neck and a distal portion of the elongate body (Fig. 2).
Regarding Claim 12, Shah teaches wherein the second proximal seal is formed between the inner surface of the second proximal neck and the distal portion of the elongate body (Fig. 2).
Regarding Claim 13, Shah teaches wherein the first inflatable element 48 has a first proximal face (the most proximal end of the inner balloon) and the second inflatable element 49 has a second proximal face (the most proximal end of the outer balloon), the second proximal seal (the proximal attachment portion of the outer balloon to the elongate body) being located a distance proximal to the first proximal seal (the proximal attachment portion of the inner balloon to the elongate body) such that an interstitial space is formed between the first and second proximal faces (Fig. 2).
Regarding Claim 14, Shah teaches wherein the first distal seal (the distal attachment portion of the inner balloon to the elongate body) is formed between the outer surface of the first distal neck and a distal portion of the shaft (Fig. 2) and the second distal seal (the distal attachment portion of the outer balloon to the elongate body) is formed between the outer surface of the second distal neck and the distal portion of the shaft (Fig. 2).
Regarding Claim 15, Shah teaches wherein at least a portion of the first distal neck overlaps at least a portion of the second distal neck (Fig. 2).
Regarding Claim 16, Shah teaches wherein the second inflatable element (outer balloon 49) defines the distal surface (Fig. 2).
Regarding Claim 17, Shah teaches wherein the medical device further comprises a fluid injection conduit 45 in fluid communication with a coolant reservoir (“inflation medium can be introduced from an external gas source” abstract, [0026] and claim 12 and [0039]).

Regarding Claim 1, in a different interpretation, Shah teaches a medical device 60 (Fig. 7) for thermally affecting tissue comprising:
an elongate body (catheter 62, seen in Fig. 7);
a shaft 64 disposed in the elongate body (Fig. 7); and
a treatment element 69 including an atraumatic distal surface, the distal surface being a substantially continuous surface (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2005/0015047) in view of Blix (US Pub. No. 2010/0241070).
Regarding Claim 7, Shah teaches the invention as applied above, but does not show or teach wherein the second distal seal is substantially coterminous with the shaft. In the same field of invention, Blix teaches different embodiments in Figs. 2-7, some in which have a distal seal that is substantially coterminous with the shaft (see Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to make the second distal seal in the invention of Shah substantially coterminous with the shaft in view of the teachings of Blix in order to allow the distal face to act as a treatment element while maintaining the central opening thereof. 
Regarding Claim 8, Shah teaches wherein each of the first distal neck and the second distal neck extend within the first chamber (in view of the 112 rejection above and given the broadest reasonable interpretation, as seen in Fig. 2, each of the first distal neck and the second distal neck extend inwards appearing to have been extended within the first chamber).
Regarding Claim 11, Shah in view of Blix teaches wherein the second proximal seal is formed between the outer surface of the second proximal neck and the distal portion of the elongate body. Blix teaches different embodiments wherein some include the proximal neck being connected to the elongate body by forming the seal between the inner surface of the balloon and the elongate body similar to that in the invention of Shah and some in which proximal seal is formed between the outer surface of the proximal neck of the balloon and the distal portion of the elongate body as claimed. Since Blix teaches both configurations are known depending on the procedure, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to bond the proximal seal between the outer surface of the balloon and the elongate body in order to create a proximal face shaped as a cone to allow effective treatment at the proximal end of the balloon during use. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2005/0015047) in view of Mihalik (US Pub. No. 2006/0270982).
Regarding Claim 18, Shah teaches the invention as applied above; however, is silent in teaching wherein the shaft defines a plurality of openings in fluid communication with the fluid injection conduit. In the same field of invention, Mihalik teaches a dual balloon configuration where the inner shaft member (guidewire lumen 60 [0019]) defines a plurality of openings in fluid communication with the fluid injection conduit (through coolant supply tube 66, Fig. 1 and [0020]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to have the shaft of Shah define a plurality of tubes by comprising a supply lumen connected to the supply fluid in order to release fluid from one or more openings in the tube within the inner balloon in response to console commands and other control input as Mihalik teaches. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2005/0015047) in view of Yamazaki (US Pub. No. 2005/0203597) and further in view of Blix (US Pub. No. 2010/0241070).
Regarding Claim 19, Shah teaches a medical device 40 for thermally affecting tissue and having a reduced distal length, the medical device comprising:
an elongate body (the combination of inflatable lumen 45 and deflation lumen 46 interpreted to be an elongate body seen in Fig. 2);
a shaft 44 movably disposed within the elongate body ([0018] and Fig. 1); and
a treatment element (dual balloon), the treatment element including:
a first inflatable element 48 defining a first chamber and having a first proximal neck and a first distal neck (Fig. 2), the first proximal neck being coupled to the elongate body to form a first proximal seal and the first distal neck being coupled to the shaft to form a first distal seal, each of the first proximal neck and the first distal neck having an inner surface and an outer surface opposite the inner surface, the first proximal seal being formed between the outer surface of the first proximal neck and a distal portion of the elongate body, the first distal seal being formed between the outer surface of the first distal neck and a distal portion of the shaft (Fig. 2); and
a second inflatable element 49 defining a second chamber and having a second proximal neck and a second distal neck, the second proximal neck being coupled to the elongate body to form a second proximal seal at a location that is proximal to the first proximal seal and the second distal neck being coupled to the shaft to form a second distal seal, each of the second proximal neck and the second distal neck having an inner surface and an outer surface opposite the inner surface, the second distal seal being formed between the outer surface of the second distal neck and a distal portion of the shaft (Fig. 2),
at least a portion of the first distal neck being in contact with at least a portion of the second distal neck (Fig. 2);
however, Shah does not teach the shaft 44 movably disposed within the elongate body the treatment element having a continuous distal surface and the second proximal seal being formed between the outer surface of the second proximal neck and a distal portion of the elongate body.
In the same field of invention, Yamazaki teaches a catheter shaft where an inner shaft is slidably inserted in an outer shaft, a balloon attached between the tip portion of the inner shaft and the tip portion of the outer shaft. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to make the inner shaft 44 of Shah slidable with respect to the elongate member in order to change the shape of the distal face of the device such that the shaft can be pulled in to give the outer balloon a smooth continuous distal surface for a more effective treatment of target tissue positioned at the distal end of the device as Yamazaki shows in Fig. 4 and Figs. 9 vs. 10.
Moreover, Blix teaches wherein the second proximal seal is formed between the outer surface of the second proximal neck and the distal portion of the elongate body. Blix teaches different embodiments wherein some include the proximal neck being connected to the elongate body by forming the seal between the inner surface of the balloon and the elongate body similar to that in the invention of Shah and some in which proximal seal is formed between the outer surface of the proximal neck of the balloon and the distal portion of the elongate body as claimed. Since Blix teaches both configurations are known depending on the procedure, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to bond the proximal seal between the outer surface of the balloon and the elongate body in order to create a proximal face shaped as a cone to allow effective treatment at the proximal end of the balloon during use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2005/0015047) in view of Yamazaki (US Pub. No. 2005/0203597).
Regarding Claim 20, Shah teaches a medical device for thermally affecting tissue comprising:
an elongate body (the combination of inflatable lumen 45 and deflation lumen 46 interpreted to be an elongate body seen in Fig. 2) defining a proximal portion, a distal portion, and a lumen therebetween (Fig. 2);
a shaft 44 disposed within the lumen of the elongate body, the shaft defining a proximal portion and a distal portion (Fig. 2);
a first balloon 48 disposed within a second balloon 49, each balloon defining a chamber and having a proximal neck coupled to the distal portion of the elongate body to form a proximal seal, and each balloon having a distal neck coupled to the distal portion of the shaft, the distal neck of the second balloon forming (Fig. 2) the distal seal that is substantially coterminous with the distal portion of the shaft (given the scale of the instrument, the distal seal shown in Fig. 2 is substantially coterminous with the distal portion of the shaft 44 since they are so close to one another);
a fluid injection conduit disposed within the chamber of the first balloon (“inflation lumen 45 having an opening 45a into the first, inner balloon 48” see [0035] and Fig. 2);
the first balloon being symmetrically positioned within the second balloon (with respect to the Y-axis as shown on the annotated figure above), with the proximal seal of the first balloon comprising an adhesive junction between the first balloon 48 and the distal portion of the elongate body and extending within the chamber of the first balloon (Fig. 2), and the proximal seal of the second balloon comprising an adhesive junction between the second balloon and the distal portion of the elongate body at a distance proximal to the proximal seal of the first balloon (Fig. 2), the proximal seal of the second balloon extending externally to the chamber of the first balloon (Fig. 2);
the distal seal of the first balloon comprising an adhesive junction between the first balloon and the distal portion of the shaft 44, the distal seal of the first balloon extending within the chamber of the first balloon (Fig. 2);
the second balloon defining a distal face when inflated, the shaft being coterminous with the distal face (see the annotated figure below); and

    PNG
    media_image3.png
    290
    776
    media_image3.png
    Greyscale

the proximal seal and the distal seal of the first balloon each defining a length of approximately 10% to 30% of the inflated balloon length (Fig. 2 shows the distal seal and the proximal seal of the first balloon 48 defining a length of approximately 10% to 30% of the inflated balloon length);
however, Shah fails to show or teach the shaft is movable positioned within the elongate body.
In the same field of invention, Yamazaki teaches a catheter shaft where an inner shaft is slidably inserted in an outer shaft, a balloon attached between the tip portion of the inner shaft and the tip portion of the outer shaft. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to make the inner shaft 44 of Shah slidable with respect to the elongate member in order to change the shape of the distal face of the device such that the shaft can be pulled in to give the outer balloon a smooth continuous distal surface for a more effective treatment of target tissue positioned at the distal end of the device as Yamazaki shows in Fig. 4 and Figs. 9 vs. 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794